DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2017/0345886 A1, hereinafter Yi) in view of Leobandung (US 2020/0020695 A1, hereinafter Leo).
With regards to claim 1, Yi discloses a capacitor formation method, (FIGS. 1-14) comprising: 
providing a substrate, (substrate 100) an electrical contact portion (contact plug 140) being formed on the substrate; (See FIG. 4) 
forming alternately stacked supporting layers (supporters 160/170/180) and sacrificial layers (mold layers 152/154/156) on a surface of the substrate; (See FIG. 6)
forming at least two capacitor holes (holes H1) penetrating the sacrificial layers and the supporting layers and exposing the electrical contact portion; (See FIG. 5) 
forming a lower electrode layer (electrode 200) covering an inner surface of the capacitor holes, the lower electrode layer being connected to the electrical contact portion; (See FIG. 6) 
removing the sacrificial layers; (See FIGS. 7-11, showing the removal process) 

However, Yi does not explicitly teach wherein the at least two capacitor holes are provided on the same electrical contact portion.
Leo teaches wherein the at least two capacitor holes (holes 180) are provided on the same electrical contact portion. (interconnect 150-2, see at least FIG. 6 and Paragraph [0069])
It would have been obvious to one of ordinary skill to modify the device of Yi to have more than one capacitor hole as taught in Leo, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that forming multiple holes allows for occupying less area while increasing surface area and corresponding capacitance (See Leo Paragraph [0003]) 

With regards to claim 2, Yi in view of Leo teaches the capacitor formation method according to claim 1.
Yi further teaches wherein forming the at least two capacitor holes comprises: 
forming a mask layer (at least mask 190) on a surface of the alternately stacked supporting layers and sacrificial layers; (See FIG. 4) 
patterning the mask layer so that at least two openings are formed in the mask layer above the electrical contact portion; (See FIG. 4) 
etching the alternately stacked supporting layers and sacrificial layers to the surface of the electrical contact portion along the openings; and forming the capacitor holes. (See FIG. 5)

With regards to claim 7, Yi in view of Leo teaches the capacitor formation method according to claim 1.
Yi further teaches wherein forming the at least two capacitor holes comprises: 
forming a first mask layer (mask 158) on the surface of the alternately stacked supporting layers and sacrificial layers, etching the first mask layer, (See FIG. 5) and forming a concave portion in the first mask layer with the concave portion located above the electrical contact portion; (See FIG. 5, where the concave portion is above the electrical contact portion) 
forming a second mask layer covering the inner surface of the concave portion and the surface of the first mask layer;  (See FIG. 4, where the second mask is formed and then patterned as shown)
patterning the second mask layer; (See FIG. 4)
forming at least two openings in the second mask layer at a bottom of the concave portion; (See FIG. 4, showing the openings)
etching the alternately stacked supporting layers and sacrificial layers to the surface of the electrical contact portion along the openings; and forming the capacitor holes. (See FIG 5, showing the etching)

Allowable Subject Matter
Claims 3-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812